Citation Nr: 0203347	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  98-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as due to exposure to herbicides 
during service.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides during 
service.

3.  Entitlement to an increased evaluation for the residuals 
of a shrapnel wound to the left forearm, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shrapnel wound to right hand.

5.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shrapnel wound to the right lower leg and 
foot.

6.  Entitlement to an increased (compensable) evaluation for 
the residuals of a shrapnel wound to the left calf.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1974, including service in Vietnam.

This appeal arose from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which denied the veteran's 
claims.  In October 2000, the veteran testified at a personal 
hearing chaired by the undersigned member of the Board of 
Veterans' Appeals (the Board) at the RO.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development, to include VA 
examinations of the disabilities at issue.  The subsequent 
history of this case will be discussed below.



FINDINGS OF FACT

1.  To assist the veteran in developing the evidence 
pertinent to the claim, the Board remanded this case in 
January 2001, requesting that the veteran furnish certain 
information to the RO and report for VA physical 
examinations.  

2.  The veteran failed, without adequate reason, to report 
for VA examinations in March 2001.

3. By letter dated in May 2001, the RO requested that the 
veteran provide information concerning whether he was willing 
to report for VA examination.  The veteran did not respond to 
that letter.

4. The veteran was scheduled for VA examinations in August 
2001.  He failed, without adequate reason, to report for the 
examinations.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for scheduled 
VA examinations, the veteran has abandoned his claims.  
38 C.F.R. § 3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for two 
disabilities and entitlement to increased evaluations for 
four disabilities.  

In the interest of clarity, the relevant factual background 
of this case will be reviewed.  The pertinent law and VA 
regulations will be discussed.  Finally, the Board will 
analyze the case and render a decision.

Factual Background

The veteran's claims for compensation were received by VA in 
May and June 1997. His claims were denied by the RO in August 
1997.  This appeal followed.

In January 2001, the Board remanded this case to the RO 
because of the need for additional development prior to final 
adjudication of the issues on appeal.  The Board requested 
that the veteran be asked whether there was any additional 
relevant medical evidence to be obtained and that the veteran 
be given VA examinations to determine the nature and etiology 
of any skin or neurological disability and the current 
severity of his service-connected shrapnel wounds.  A letter 
was sent to the veteran in February 2001 requesting 
information on any new treatment records not currently on 
file and asking that the veteran provide the information as 
soon as possible, preferably within 60 days.  It has been 
noted for the record that no reply was received from the 
veteran.  

According to a May 2001 deferred rating decision, the 
Birmingham VA Medical Center had been notified that the 
veteran had withdrawn his claims and had canceled the 
examinations that had been requested by the Board.  A letter 
was sent to the veteran later in May 2001 notifying him that 
failure to report for a VA examination without good cause is 
reason for denial of his claims and telling the veteran that 
he needed to notify VA in writing whether he was or was not 
willing to report for VA examination if another examination 
was scheduled.  The veteran was requested to respond within 
30 days.  No response was received from or on behalf of the 
veteran within the designated time period, or thereafter.  
There is no indication of record that the letter was returned 
as undeliverable by the United States Postal Service.  

Evidence on file indicates that the veteran failed to report 
for VA examinations scheduled in August 2001 without any 
reason provided for his failure to appear.  A December 2001 
Supplemental Statement of the Case denied entitlement to the 
benefits sought on appeal because the veteran had failed to 
report for scheduled VA examinations in 2001 and no new 
evidence had been received for consideration.  The veteran's 
claims folder was forwarded to the Board in February 2002.

Relevant Law and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)] redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2001); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2001).

Analysis

Based on the above factual background, and for reasons which 
will be explained in detail below, the Board finds that the 
veteran has abandoned his claims within the meaning of 38 
C.F.R. § 3.158 (2001).

The Board is aware of a note in the May 2001 deferred rating 
decision to the effect that the veteran wished to withdraw 
his claims.  However, to withdraw a claim, the veteran must 
have filed a formal withdrawal in writing.  See 38 C.F.R. 
§ 20.204 (2001). Because there is no written withdrawal of 
the veteran's appeal, the Board is treating the appeal as 
abandoned under 38 C.F.R. § 3.158 (2001).

As did its predecessor statute, the VCAA obligates VA to 
assist a claimant in obtaining available evidence and 
clarifying medical information.  However, if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190 (1991); Hayes v. Brown, 5 Vet. App. 60 (1993). 

The record in this case reveals that pursuant to the Board's 
January 2001 remand, the veteran was scheduled for several VA 
examinations in order to develop his claims.  He has failed 
to report for VA examinations scheduled in March and in 
August 2001, and he has not provided any information as to 
the reasons for his absence.  Moreover, he has not otherwise 
directly communicated with the RO.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim and he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran was informed of 
scheduled VA examinations by mail, and the record does not 
reveal that the letters were returned as undelivered.  There 
has been no correspondence from the veteran with any 
explanation. 

The facts in this case are clear.  The veteran failed to 
report for scheduled VA examinations in March and August 
2001, examinations scheduled upon specific request of the 
Board.  No good cause has been demonstrated.  He also failed 
to respond to the RO's letter requesting information 
concerning medical treatment.  His claim is therefore 
considered to be abandoned.  See 38 C.F.R. § 3.158 (2001).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though a claimant-veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  Here, 
in light of the Board's remand the veteran was plainly on 
notice of the necessity of submitting to further medical 
inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the case must be dismissed.

In summary, because the veteran has failed, without good 
cause, to report for scheduled VA examinations and to 
otherwise cooperate with VA, his claims are deemed abandoned 
and are therefore dismissed.

Additional comments

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the December 2001 Supplemental Statement of the Case, 
although the RO emphasized the fact that the veteran failed 
to report for VA examination, it denied the veteran's claim 
on the merits rather than as being abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the RO's May 2001 letter, was fully 
apprised of the consequences of his failure to report for 
scheduled VA examinations.  He failed to so report and his 
claims are deemed to be abandoned.  Accordingly, a remand is 
not required for the RO to readjudicate the issues on the 
basis of an abandoned claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) [strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
fact of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

For reasons which were explained above, the Board concludes 
that the provisions of the VCAA have been complied with by 
VA, to the extent possible under the circumstances here 
presented.  In particular, it is clear that the veteran was 
afforded appropriate notice and that the RO did its best to 
assist him in developing the evidence.  The veteran was 
accorded ample opportunity to present evidence and argument, 
including testifying at a personal hearing before the 
undersigned. 

Finally, the Board calls the veteran's attention to the 
provisions of 38 C.F.R. § 3.158(a) (2001) pertaining to 
filing new claims.


ORDER

Because the veteran has abandoned his claims of entitlement 
to service connection for skin disability, entitlement to 
service connection for peripheral neuropathy, entitlement to 
an increased rating for residuals of a shrapnel wound of the 
left forearm, and entitlement to compensable evaluations for 
residuals of shrapnel wounds of the right hand, the right 
lower leg and foot, and the left calf, his appeal concerning 
such benefits is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

